Citation Nr: 1602006	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-30 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than December 23, 2009 for service connection for generalized anxiety disorder, to include whether there was clear and unmistakable error (CUE) in an August 2007 rating decision that denied service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for follicular cancer of the thyroid, also claimed as non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

It appears that the RO found it was necessary for the Veteran to submit new and material evidence before considering thyroid cancer claim on its merits.  The Board, however, has examined the Veteran's notice of disagreement dated December 2010.  The document mentions both thyroid cancer and the Veteran's request for an earlier effective date for benefits for a psychiatric disability.  Under these circumstances, the Board finds that the Veteran timely initiated his appeal of both issues and there was no need for him to submit new and material evidence concerning his thyroid cancer claim.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, including asthma and sinusitis, has been raised by the record in the Veteran's hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the reasons below, the issue of entitlement to service connection for follicular cancer of the thyroid is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for a psychiatric disorder was denied by a rating decision dated August 2007.   It was held that there was no confirmed diagnosis of PTSD and no corroboration of the Veteran's claimed in-service stressors.

2. The Veteran was informed of the denial of his claim for service connection for PTSD and did not submit new and material evidence within one year after the denial of that claim. 

3. Although the Veteran filed another application for service connection for PTSD within one year of the August 2007 rating decision, this document did not mention that decision; it did not comment on the merits of the denial of service connection for PTSD; and it did not ask for appellate review of the decision.  A timely notice of disagreement was not filed with the August 2007 rating decision.

4. When the Veteran filed applications for service connection for a psychiatric disorder in March 2008 and again in September 2008, the record did not include a medical diagnosis of generalized anxiety disorder or a medical opinion indicating that the disorder was related to service.

5. The initial denial of service connection for PTSD was supported by the evidence then of record and by the law in effect at that time.



CONCLUSION OF LAW

The August 2007 RO decision denying service connection for PTSD was not based on clear and unmistakable error and the Veteran is not eligible for an effective date earlier than December 23, 2009 for entitlement to service connection for generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 20014); 38 C.F.R. §§ 3.105, 3.3, 3.23, 3.271-3, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes duties to notify and assist claimants for VA benefits.  

The VCAA does not apply to claims of clear and unmistakable error in prior decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also VAOPGCPREC 12-2001.  To the extent that the Veteran seeks an earlier effective date for reasons other than CUE, when a claim for service connection has been granted and there is disagreement as to "downstream" - for example, the degree of disability or the effective date - the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Dingess/Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).

In July 2006, the RO in New Orleans, Louisiana received the Veteran's initial claim for service connection for a psychiatric disorder.  The RO denied the claim in a rating decision issued in August 2007.  A copy of the decision was mailed to the Veteran at the most recent address he provided.  The Veteran did not submit additional evidence within one year after he was informed of the decision and did not disagree with that rating.

The record includes a second application for service connection for PTSD, apparently signed by the claimant and received by the St. Petersburg, Florida RO in December 2009.  Based on the Veteran's post-service mental health treatment records and a May 2010 VA psychiatric examination report, the RO issued a new rating decision in September 2010.  The decision reopened the previously denied claim for service connection for PTSD due to receipt of new and material evidence, granted service connection for generalized anxiety disorder, and assigned an effective date of December 2009.

In a written statement, the Veteran argues that the correct effective date should be July 2006 - when the New Orleans RO received his initial PTSD claim.  According to the Veteran, he submitted documents "questioning the denial, in a timely manner.  If you would please review my records, I reapplied with a letter of disagreement in 2007, 2008, 2009 and 2010."  The Veteran submitted copies of the documents he claims to have submitted.  They appear to be copies of VA Form 21-526 ("Veteran's Application for Compensation and/or Pension") seeking service-connected compensation benefits for PTSD.  The only RO date-stamps on these forms are later than December 2009 (probably because the Veteran submitted these copies after the effective date of his benefits became an issue).  On the upper right corner of each form are the numbers of different years, apparently written in marker.  One copy is labelled 2007; two are labelled 2008.  The copy labelled 2007 does not include a signature page.  The Veteran reportedly signed both forms dated 2008 and his signature is dated March and in September of that year, respectively.  None of these forms appears in the electronic record at the times the documents were reportedly signed.

The Board finds that none of these forms is a notice of disagreement as that term is used in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201.  Under the current version of 38 C.F.R. § 20.201 (2015) a notice of disagreement must be filed on a particular form prescribed by the Secretary.  Using a specific form was not mandatory at the relevant time, but VA claimants who wanted to appeal decisions of an RO were required to file "a written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . ."  38 C.F.R. § 20.201 (2008).  "While special wording is not required, the Notice of disagreement must be in terms which can be reasonably as disagreement with that determination and a desire for appellate review."  Id.

Both documents ask for service-connected compensation benefits for PTSD and are therefore, to that extent, inconsistent with the August 2007 rating decision denying that benefit.  Nevertheless, neither document mentions the August 2007 rating decision; neither document comments on the merits of the denial of service connection for PTSD; and neither document asks for appellate review of that decision.  Because neither document conveyed to the reader any indication that the Veteran wished to appeal the AOJ's previous denial of PTSD, the Board finds that neither document amounts to a notice of disagreement for the purposes of the relevant pre-2015 version of 38 C.F.R. § 20.201.  See e.g. Young v. Shinseki, 22 Vet. App. 461, 467 (2009) (holding that a document was not a notice of disagreement which "[did] not mention the [relevant RO decision], it [did] not express disagreement with the rating assigned therein, nor [did] the document request any review of the appellant's PTSD disability rating.")

While the Veteran has claimed that he submitted various VA-Forms 21-526 in 2007 and 2008, none of these documents was found in the available VA records until after 2009.  As noted above, even if submitted, they would not constitute a notice of disagreement with the August 2007 rating.  It was not until December 23, 2009, that a claim was actually received by the VA.  The documents purportedly received in 2007 and 2008 are not of record and there is nothing date stamped during that period.  Moreover, there is no question from the Veteran during that time as to whether any progress was being made on any of these purported claims.  Thus, these documents cannot demonstrate that a claim was filed between the August 2007 rating action and the December 2009 claim that was received.  As such, they do not provide a legal basis to assign an earlier effective date based on earlier claims.

The Veteran also claims that there was clear and unmistakable error (CUE) in the August 2007 rating decision.  For previously denied claims of service connection, only a request for revision premised on CUE could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. However, if the evidence establishes CUE, the prior decision will be reversed and amended.

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

The August 2007 rating decision denied service connection for PTSD because there was no confirmed diagnosis for PTSD in the record, nor was there corroboration of the Veteran's claimed in-service stressor.  At the time of that decision, the AOJ did not have access to the May 2010 VA examination report indicating that the Veteran had generalized anxiety disorder and that this disorder was causally related to naval service.  Moreover, at least two aspects of the law effective August 2007 were less favorable to the Veteran than in September 2010, when service connection was finally granted for a generalized anxiety disorder.  "Prior to July 13, 2010, a veteran's lay testimony alone was potentially sufficient to establish a claimed stressor only when the veteran was diagnosed with PTSD in service, alleged a stressor related to and consistent with documented prisoner-of-war (POW) experience, or alleged a stressor related to and consistent with documented engagement in combat."  Acevado v. Shinseki, 25 Vet. App. 286, 289 (2012).  Prior to February 2009, the Court had not yet indicated that a claim for service connection for PTSD must be broadly construed to include claims for service connection for any psychiatric disorder related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, an acquired psychiatric disorder related to service was not clinically established at the time of the August 2007 rating action.

In developing his July 2006 PTSD claim, the AOJ did not document the Veteran's engagement in combat and available service treatment records do not include a diagnosis of PTSD in service.  The Veteran has never claimed to have been a prisoner-of-war.  For these reasons, it is by no means clear that the AOJ misapplied the law as it existed in August 2007.  Moreover, at the time his claim for PTSD was denied, the Veteran had only claimed that he had that disorder; he had not yet claimed to have generalized anxiety disorder.

To the extent that the Veteran is arguing that the Board failed to developed additional evidence by not providing additional VA examinations that might have discovered a generalized anxiety disorder, a failure to fully develop evidence is not considered to be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d). "[T]he VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record."  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Finally, a VA claimant who claims clear and unmistakable error in a prior decision "must provide some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, 'persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'"  Livesay, 15 Vet. App. at 173-74.  While the Veteran has argued on several occasions that the effective date of his benefits should go back to July 2006 because he filed additional service connection claims within one year of the AOJ's August 2007 rating decision, he has not explained specifically why that decision was wrong at the time it was decided.  Under these circumstances, the Board finds that the August 2007 does not contain clear and unmistakable error.


ORDER

Entitlement to an effective date earlier than December 23, 2009 for service connection for generalized anxiety disorder, to include whether there was clear and unmistakable error (CUE) in an August 2007 rating decision that denied service connection for post-traumatic stress disorder, is denied.



REMAND

The Veteran seeks service connection for thyroid cancer, also claimed as non-Hodgkin's lymphoma, which he attributes to his claimed exposure to Agent Orange in Vietnam.  To support his claim, he submitted the letters of four physicians.  A November 2012 letter from the surgeon who performed a thyroidectomy on the Veteran in March 2002 opines that, "Thyroid cancer can be related to his exposure of agent orange while he was serving in the military."  According to an April 2013 letter from one of his VA physicians, "I do feel that there is a relationship between Agent Orange and the development of this cancer in [the Veteran]."  Two other physicians wrote that it was "well known" that Agent Orange is associated with an increased risk of cancer.  But they did not mention thyroid cancer specifically.

Post-service treatment records prove that the Veteran was diagnosed with follicular adenocarcinoma of the thyroid gland.  According to the Veteran, his thyroid cancer is a type of non-Hodgkin's lymphoma, which is on the list of diseases for which presumptive service connection is potentially available based on exposure to herbicides in Vietnam.  38 C.F.R. § 3.309(e) (2015).  To support this argument, the Veteran relies on various medical literature from the internet, including a definition for non-Hodgkin's lymphoma found on the Mayo Clinic's website.  According to this definition, non-Hodgkin's lymphoma is a "cancer that originates in your lymphatic system, the disease-fighting network spread throughout your body. . . Many different subtypes of non-Hodgkin's lymphoma exist.  The most common non-Hodgkin's lympohoma subtype includes . . . follicular lymphoma."  

Because his thyroid cancer is described as "follicular" by his medical records, the Veteran argues that his thyroid cancer is a form of non-Hodgkin's lymphoma.  But none of the physicians who wrote letters on the Veteran's behalf comment on this theory and it remains unclear whether the Veteran's cancer originates in the lymphatic system.  

The AOJ obtained a medical opinion on the link between the Veteran's cancer and agent orange, but the examiner's report, dated September 2013, simply asserts that thyroid cancer is not on the list of presumptive cancers associated with agent orange exposure under  38 C.F.R. § 3.309(e).  While the statutory and regulatory presumption of service-connection does not apply to thyroid cancer, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive  basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  Moreover, the September 2013 VA examiner did not discuss the Veteran's theory that his particular thyroid cancer may be a type of non-Hodgkin's lymphoma.  

Under these circumstances, the Veteran's thyroid cancer claim must be remanded for a new medical opinion.  For the reasons above, the VA examination is inadequate to decide the case, and the letters from the Veteran's treating physicians fail to supply the evidence necessary to grant the claim.  Specifically, they do not state that a connection exists to the necessary degree of certainty, see Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for awarding service connection), and they also fail to discuss whether the Veteran's thyroid cancer is related to non-Hodgkin's lymphoma.  

Whether the Veteran is eligible for the separate presumption of exposure to agent is a separate question.  He clearly served aboard a light cruiser which used its guns to attack land-based enemy forces in the Republic of Vietnam between January and November of 1966 and he personally claims to have landed on the shore in small boats in his capacity as a boatswain's mate.  But it is unclear whether the RO has ever attempted to verify the Veteran's claim that he set foot on the mainland during his naval service.  On remand, the AOJ should undertake the appropriate development.   

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's claim that he set foot in the Republic of Vietnam during his service aboard USS Oklahoma City between January 20 and November 18 1966.  After requesting any necessary information, the AOJ should request a review of the deck logs of that ship to determine whether small boats from USS Oklahoma City visited the landmass of the Republic of Vietnam.  After seeking any additional information from the Veteran which might be helpful in generating a reasonably specific request, the AOJ should send an appropriate request to the U.S. Army Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA) or any other appropriate agency for verification that the Veteran set foot in Vietnam.

2. The Veteran should have an opportunity to send supplemental evidence from the physicians who wrote letters on his behalf, preferably including more detailed explanations for their opinions and a discussion of the Veteran's claim that his thyroid cancer is a type of non-Hodgkin's lymphoma.  

3. After the above development has been completed, to the extent possible, obtain an addendum opinion from the physician who wrote the September 2013 VA examination report.  If he is not available for any reason, the requested opinion should be obtained from an equally qualified person.  The entire claims file must be made available to the examiner, including any information obtained as a result of the development requested earlier in these instructions.  If an additional examination is needed to obtain the requested opinion, the AOJ should arrange a new examination. 

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that Veteran's follicular adenocarcinoma of the thyroid was incurred in or is otherwise related to any disease, injury or event during his Naval service, including exposure to agent orange.  The fact that thyroid cancer is not one of the diseases on the list in 38 C.F.R. § 3.309(e) is not considered a sufficient explanation.  The addendum opinion should specifically discuss the Veteran's claim that his thyroid cancer is a type of non-Hodgkin's lymphoma.  A complete rationale should be set out in response to these matters.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


